[e10-51wtsbamendpromnote_001.jpg]
COPY 1 AMENDED AND RESTATED PROMISSORY NOTE $5,500,000.00 Odessa, Texas June 30,
2015 1. Borrower’s Promise to Pay. FOR VALUE RECEIVED, NAUTILUS POPLAR LLC, a
Montana limited liability company (hereinafter called “Borrower”), whose
principal address is 1775 Sherman Street, Suite 1950, Denver, Colorado 80203,
promises to pay to the order of WEST TEXAS STATE BANK, (hereinafter called
“Lender”) at its banking house in the City of Odessa, Ector County, Texas the
principal sum of FIVE MILLION FIVE HUNDRED THOUSAND DOLLARS ($5,500,000.00),
together with interest from the date funded to Borrower until maturity on the
unpaid principal balance thereof from time to time outstanding at the Stated
Rate and with interest on all past due amounts, both principal and accrued
interest, at the Past Due Rate, provided, that for the full term of this Amended
and Restated Promissory Note (this “Note”) the interest rate produced by the
aggregate of all sums paid or agreed to be paid to the holder of this Note for
the use, forbearance or detention of the debt evidenced hereby shall not exceed
the Ceiling Rate. 2. Loan Agreement. This Note and any substitutions,
replacements, modifications, renewals and/or extensions thereof are described in
and are subject to the terms and provisions of that certain Restated Loan
Agreement dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, “Loan Agreement”; terms used herein but
not defined herein shall have the meanings given in the Loan Agreement) between
Lender, Borrower and Magellan Petroleum Corporation (hereinafter called
“Guarantor”). The Loan Agreement, among other things, contains provisions for
the acceleration of the maturity hereof upon the happening or omission of
certain stated events upon the terms and conditions therein specified and the
payment of fees and expenses as set out in the Loan Agreement. 3. Interest. The
"Stated Rate" means, on any day, a rate per annum equal to the Index Rate from
time to time in effect, plus one and one-half percent (1.50%) provided that if
on any day the Stated Rate shall (a) exceed the Ceiling Rate for that day, then
the Stated Rate shall be fixed at the Ceiling Rate on that day and on each day
thereafter until the total amount of interest accrued on the unpaid balance of
this Note equals the total amount of interest which would have accrued if there
were no Ceiling Rate and/or (b) be less than four and three-fourths percent
(4.75%) (the “Floor Rate”), then the Floor Rate shall apply in lieu of the
Stated Rate until such time that the Stated Rate exceeds or is equal to the
Floor Rate. "Index Rate" for purposes of this Note shall mean the rate of
interest identified as the “Prime Rate” in the “Money Rates” column published in
the Wall Street Journal in effect until the next Change Date. If the published
Prime Rate is expressed on the applicable date as a range, the Prime Rate for
purposes of this Note shall mean the highest of such prime rates in that range.
The Prime Rate may change and each change in the Prime Rate shall be effective
on the date of publication of said change (referred to as “Change Date”) until
the next Change Date. Each change in the Index Rate shall be effective without



--------------------------------------------------------------------------------



 
[e10-51wtsbamendpromnote_002.jpg]
COPY 2 special notice to the Borrower or any other person or entity. The Index
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer. If, for any reason, the Index Rate is no
longer available, the Lender will choose a new index based upon a reasonable
comparable measure and reasonable comparable information and Lender will notify
Borrower of the substitution of any such new index. Interest on this Note shall
be computed from the date of this Note. Interest shall be computed for the
actual number of days elapsed and on the basis of a year consisting of 360 days,
unless the Ceiling Rate would thereby be exceeded or the designation of a 360
day year is prohibited by state or federal law as of the date of this Note, in
which event to the extent necessary to avoid exceeding the Ceiling Rate or
violating state or federal laws, interest shall be computed on the basis of the
actual number of days elapsed in the applicable calendar year in which accrued.
4. Past Due Rate. At Lender’s option and without prior notice, upon and during
the continuance of any default or Event of Default under this Note or any
related Loan Documents, Lender may increase the interest rate applicable to this
Note to a rate per annum equal to six percent (6.0%) above the Stated Rate (the
“Past Due Rate”), not to exceed at any time the lesser of 18% or the Ceiling
Rate, and said Past Due Rate shall remain in effect until the default or Event
of Default has been cured and that fact has been communicated to and confirmed
by Lender. Lender shall give written notice to Borrower of Lender’s imposition
of the Past Due Rate. Lender’s imposition of the Past Due Rate shall not
constitute an election of remedies or otherwise limit Lender’s rights concerning
other remedies available to Lender as a result of the occurrence of an Event of
Default. 5. Late Charges. If a payment is ten (10) days or more late, Borrower
will be charged five percent (5.0%) of the amount of payment or $125.00,
whichever is less. 6. Ceiling Rate. “Ceiling Rate” means, on any day, the
maximum nonusurious rate of interest permitted for that day by whichever of
applicable federal or Texas law permits the higher interest rate, stated as a
rate per annum. On each day, if any, that Chapter 303 (“Chapter 303”) of the
Texas Finance Code establishes the “Weekly Ceiling Rate”, the Ceiling Rate shall
be the “indicated rate ceiling” as defined in Chapter 303 for that day. Lender
may from time to time, as to current and future balances, implement any other
ceiling under Chapters 302 or 303 of the Texas Finance Code by notice to
Borrower, if and to the extent permitted by, Chapters 302 and 303. Without
notice to the Borrower or any other person or entity, the Index Rate and the
Ceiling Rate shall each automatically fluctuate upward and downward as and in
the amount by which Lender’s Index Rate and the maximum nonusurious rate of
interest, respectively, fluctuate.



--------------------------------------------------------------------------------



 
[e10-51wtsbamendpromnote_003.jpg]
COPY 3 7. Savings. If, for any reason whatever, the interest paid or received on
this Note during the full term of this Note shall produce a rate which exceeds
the Ceiling Rate, the holder of this Note shall refund to the Borrower or, at
the holder’s option, credit against the principal of this Note such portion of
said interest as shall be necessary to cause the interest paid on this Note to
produce a rate equal to the Ceiling Rate. All sums paid or forbearance or
detention of the indebtedness evidenced hereby shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread in equal parts
throughout the full term of this Note, so that the interest rate is uniform
throughout the full term of this Note. If any word, phrase, clause, paragraph,
part, portion or provision hereof is held to be invalid, the remainder hereof
shall nevertheless be valid as though it had been entered into without such
invalid word, phrase, clause, paragraph, part, portion or provision. 8.
Payments. Principal and accrued interest shall be due and payable as follows:
(a) Interest shall be due and payable monthly as it accrues on the unpaid
principal balance to the date of each installment, payment beginning July 31,
2015, and continuing on the last day of each month thereafter, until and
including June 30, 2020. (b) Principal shall be due and payable in forty-seven
(47) equal monthly installments amortized over a forty-eight (48) month period,
payment beginning July 31, 2016, and continuing on the last day of each month
thereafter, until and including May 31, 2020 in an amount equal to 1/48th of the
lesser of (i) $5,500,000.00 or (ii) the principal balance of this Note on June
30, 2016. (c) On June 30, 2020, the remaining balance, including outstanding
principal and accrued but unpaid interest, then remaining unpaid on this Note
shall be due and payable. Unless otherwise agreed to in writing or as otherwise
required by applicable law, payments will be applied first to accrued, unpaid
interest, second to any unpaid collection costs, late charges and other charges,
third to any principal due and owing, and fourth to future payments of principal
in inverse order of maturity, provided, however, during the continuance of an
Event of Default, Lender reserves the right to apply payments among principal,
interest, late charges, collection costs and other charges at its discretion.
The Borrower may at any time pay the full amount or any part of this Note
without the payment of any premium or fee. 9. Security. This Note and any
substitutions, replacements, modifications, renewals and/or extensions thereof
is secured by (a) a Deed of Trust, Mortgage, Security Agreement, Assignment of
Production and Financing Statement dated as of September 17, 2014, as amended by
that certain First Amendment to Deed of Trust, Mortgage, Security Agreement,
Assignment of Production and Financing Statement dated as of the date of this
Note, from Borrower for the benefit of Lender (as amended, restated,
supplemented or otherwise modified from time to time, “Deed of Trust”) covering
oil and gas leases,



--------------------------------------------------------------------------------



 
[e10-51wtsbamendpromnote_004.jpg]
COPY 4 lands and other properties along with equipment located thereon and
proceeds derived therefrom located in Roosevelt County, Montana, (b) a Pledge
Agreement dated effective as of September 17, 2014 from Guarantor for the
benefit of Lender (as amended, restated, supplemented or otherwise modified from
time to time, “Pledge Agreement” and when taken with the Deed of Trust,
hereinafter referred to collectively as the Security Documents”) pledging
Guarantor’s membership interest in Borrower and (c) an Amended and Restated
Unlimited Guaranty dated as of the date of this Note from Guarantor for the
benefit of Lender (“Guaranty”). Additionally, this Note is subject to the terms
and conditions of the Loan Agreement as set out above. Failure to describe all
or part of the security shall not be considered as a waiver of such security.
10. Default. At the option of the holder hereof, all amounts due and unpaid
hereunder shall be accelerated and shall become immediately due and payable upon
the occurrence and during the continuance of any Events of Default under Section
4.1 of the Deed of Trust. During the continuance of an Event of Default, Lender
may exercise any other available remedies, and failure to exercise any remedy
shall not constitute a waiver at any other time including, but not limited to,
to the extent permitted by applicable law, the right to setoff all of Borrower’s
accounts with Lender (whether checking, savings, or some other account). 11.
Cost and Expenses. In addition to all outstanding principal and accrued but
unpaid interest on this Note, the Borrower agrees to pay (a) all reasonable
costs and expenses incurred by all holders of this Note in any probate,
reorganization, bankruptcy or any other proceedings for the establishment or
collection of any amount hereunder, or in collecting this Note through any such
proceedings, and (b) reasonable out-of-pocket attorney’s fees when and if this
Note is placed in the hands of an attorney for collection during the continuance
of an Event of Default, in each case, except to the extent resulting from the
gross negligence, willful misconduct or fraud of Lender. 12. Waiver of Notice.
Except as expressly set forth in any Loan Document, the Borrower waives notice
(including, but not limited to, notice of intent to accelerate and notice of
acceleration), demand, presentment for payment, protest and the filing of suit
for the purpose of fixing liability and consents that the time of payment hereof
may be extended and re-extended from time to time without notice to it, and
agrees that its liability on or with respect to this Note shall not be affected
by any release of or change in any security at any time existing or by any
failure to perfect or to maintain perfection of any lien on or security interest
in any such security. 13. Optional Acceleration Upon Transfer. If all or any
part of the property securing this Note or any interest in it is sold or
transferred in violation of the Loan Documents without Lender’s prior written
consent, Lender may, at its option, require immediate payment in full of all
sums secured by the Security Documents securing this Note. However, this option
shall not be exercised by Lender if exercise is prohibited by state or federal
law as of the date of this Note and the Security Documents. 14. Amendment and
Restatement. This Note amends, restates and replaces, and is given in
substitution and exchange for, but not in payment of, the Promissory Note dated



--------------------------------------------------------------------------------



 
[e10-51wtsbamendpromnote_005.jpg]
COPY 5 September 17, 2014 issued by Borrower in favor of Lender (the “Prior
Note”), and is in no way intended to constitute a novation of Borrower’s
indebtedness evidenced by the Prior Note. 15. Lender’s Right to Sell. Lender
reserves the right, exercisable in Lender’s sole discretion and, with respect to
participations only, without notice to Borrower or any other person, to sell
participations, to assign its interest or both, in all or any part of this Note
or the debt evidenced by this Note. 16. Obligations of Borrower Under This Note.
When this instrument is executed by more than one person, corporation or other
legal entity, it shall be construed as though “Borrower” were written
“Borrowers” and as though the pronouns and verbs in their number were changed to
correspond; and in such case, each of the Borrowers shall be bound jointly and
severally with one another to keep, observe and perform the covenants,
agreements, obligations and liabilities imposed by this instrument upon the
“Borrower.” 17. Governing Law. WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW,
THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF TEXAS APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN THE STATE OF TEXAS AND THE LAWS OF THE UNITED STATES OF AMERICA,
EXCEPT TO THE EXTENT THAT THE LAW OF ANOTHER STATE IN WHICH A PORTION OF THE
PROPERTY IS LOCATED (OR WHICH IS OTHERWISE APPLICABLE TO A PORTION OF THE
PROPERTY) NECESSARILY GOVERNS WITH RESPECT TO PROCEDURAL AND SUBSTANTIVE MATTERS
RELATING TO THE CREATION, PERFECTION AND ENFORCEMENT OF THE LIENS, SECURITY
INTERESTS AND OTHER RIGHTS AND REMEDIES GRANTED HEREIN, IN WHICH CASE, THE LAW
OF SUCH OTHER STATE SHALL APPLY AS TO THAT PORTION OF THE PROPERTY LOCATED IN
(OR OTHERWISE SUBJECT TO THE LAWS OF) SUCH STATE. 18. Representations. The
Borrower warrants and represents to the Lender, and to all other holders of the
indebtedness evidenced hereby, that (1) all loans evidenced by this Note are and
shall be “business loans” as such term is used in the Depository Institution
Regulation and Monetary Control Act of 1980 as amended, and (2) such loans are
for business, commercial, investment or similar purposes and not primarily for
personal, family, household or agricultural use as such terms are used in
Chapter 1 of the Texas Credit Code. THIS LOAN IS PAYABLE IN FULL ON JUNE 30,
2020, OR UPON ACCELERATION FOR ANY REASON IN ACCORDANCE WITH THE TERMS OF THE
LOAN DOCUMENTS. AT MATURITY YOU MUST REPAY THE ENTIRE OUTSTANDING PRINCIPAL
BALANCE OF THE LOAN AND ACCRUED BUT UNPAID INTEREST THEN DUE. THE BANK IS UNDER
NO OBLIGATION TO REFINANCE THE LOAN AT THAT TIME. YOU WILL THEREFORE, BE
REQUIRED TO MAKE PAYMENT OUT OF OTHER ASSETS THAT YOU MAY OWN OR YOU WILL HAVE
TO FIND A LENDER, WHICH MAY BE THE BANK YOU HAVE THIS LOAN WITH, WILLING TO LEND
YOU THE MONEY. IF YOU



--------------------------------------------------------------------------------



 
[e10-51wtsbamendpromnote_006.jpg]
COPY 6 REFINANCE THIS LOAN AT MATURITY, YOU MAY HAVE TO PAY SOME OR ALL OF THE
CLOSING COSTS NORMALLY ASSOCIATED WITH A NEW LOAN EVEN IF YOU OBTAIN REFINANCING
FROM THE SAME BANK.



--------------------------------------------------------------------------------



 
[e10-51wtsbamendpromnote_007.jpg]




--------------------------------------------------------------------------------



 
[e10-51wtsbamendpromnote_008.jpg]




--------------------------------------------------------------------------------



 